Citation Nr: 1510204	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  11-11 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymic disorder and depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2014 and September 2014, the Board remanded the Veteran's claim for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a December 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

An acquired psychiatric disorder, including PTSD, dysthymic disorder and depression, did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, including PTSD, dysthymic disorder and depression, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Regarding the decision on the merits, a pre-decisional notice letter dated in May 2009 complied with VA's duty to notify.  Specifically, the letter apprised the Veteran of the evidentiary requirements of service connection, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.   

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, as well as VA and private treatment records in furtherance of his entitlement to his service connection claim.  

The Board recognizes that the claims file is absent an automobile accident report that occurred during the Veteran's military service.  See, e.g., Veteran's statement dated July 2009 and Formal Finding of Unavailability of Federal records dated February 2011.  The Veteran has been notified of this issue throughout the pendency of this appeal.

To this end, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate the claim being decided herein, including efforts to obtain the automobile accident report that is unavailable. The Board is cognizant of Dunn v. West, 11 Vet. App. 462, 466-67 (1998) wherein the Court elaborated on VA's responsibility to obtain records generated by the federal government that may have an impact on the adjudication of a veteran's claim.  However, in this case, the Army's Police Administration Branch, which per a February 2011 Report of General Information is the proper custodian of all traffic accident reports that occur on base, has indicated that it is does not maintain records dated prior to 2004.  Thus, as the accident report is clearly unavailable, there is no reasonable possibility that the missing records may be located or recovered, and any further efforts to do so would be an exercise in futility.  

In short, the Board has considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of this issue has been consistent with said provisions. 

Additionally, the Veteran was afforded VA examinations in December 2012, June 2014, and December 2014 with a VA medical opinion obtained in June 2013, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although certain deficiencies will be discussed below, the Board finds that the VA examination reports and VA medical opinion, reflect that as a whole, the VA examiners and the VA reviewer thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions that are consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination reports and opinions are adequate as a whole for evaluation purposes.  See 38 C.F.R. § 4.2 (2014).  Thus, the duty to assist is also met.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis under DSM-IV); a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f)(2); see also 38 U.S.C.A. § 1154(b).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3); see also 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg. 41,092 (July 15, 2010).  

The evidence does not reflect that the Veteran was engaged in combat with the enemy or that his stressors are related to a fear of hostile military or terrorist activity, and he does not contend otherwise.  Accordingly, the above-cited regulations will not be considered.  Id.

In cases such as this, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat or a fear of hostile military or terrorist activity, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Here, the Veteran asserts that he developed an acquired psychiatric disorder, to include PTSD and dysthymia disorder, during his military service.  See, e.g., VA opinion report dated June 2014.  Specifically, he claims that he was scolded by his commanding officer and was issued an Article 15.  He described the event as traumatic because he wanted a career in the military.  See, e.g., VA examination report dated December 2014. 

The Veteran's STRs are silent for any treatment, complaints, or a diagnosis of a psychiatric disability.  In a September 1979 report of medical history examination, the Veteran self-reported trouble sleeping, depression, excessive worry, and nervous trouble.

The first post-service medical evidence of a psychiatric disorder is an April 2009, diagnosis of depression.  See VA treatment record dated April 2009.  

The Veteran was afforded a VA examination in December 2012.  He reported that while he was in the military, his commanding officer reported him to his supervisors because he overslept.  Further, the Veteran explained that he was "falsely accused of doing an action."  See VA examination report dated December 2012.  He stated he was reprimanded for two hours by his commanding officer.  He stated he continues to reflect upon that incident to this day.  Thereafter, he was demoted from an E4 to an E3 and transferred to another unit.  Once he was transferred, 1978-1979, he was involved in an automobile accident.  He described that a tire blew out and the vehicle flipped causing him the inability to move for an hour, then he was "dragged away."  Id.  The VA examiner indicated that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD; however, the Veteran was diagnosed with dysthymic disorder.  The VA examiner noted that the Veteran's automobile accident qualified as a stressor; however, the Veteran scored below the threshold for a diagnosis of PTSD on diagnostic testing.  

In a June 2013 medical opinion report, the same VA examiner again opined that the Veteran did not meet the criteria for a PTSD diagnosis.  The examiner additional determined that dysthymic disorder and related depression was less likely than not a result of the Veteran's in-service motor vehicle accident.  Instead, the examiner attributed the Veteran's current mental health condition to his current life stressors.

In May 2014, the Board remanded this claim because it found the June 2013 VA opinion insufficient, as it did not provide a rationale as to why the Veteran's dysthymic disorder was not related to his military service.

In June 2014 the Veteran was afforded a second VA examination with the same examiner.  The Veteran reported that his "PTSD stressor" was related to an incident with his commanding officer.  See VA examination report dated June 2014.  He explained that it was not the issuance of an Article 15 that bothered him, but rather the way it was handled.  Further, he described that someone in his unit disliked him, and told the Veteran's supervisor a lie about the Veteran.  This lie resulted in the Veteran getting scolded by his commanding officer and then was transferred to another unit.  The Veteran stated that incident changed his life and he has never been able to recover.  He also stated that an automobile accident that occurred while he was in active military service did not cause his psychiatric disorders.  The VA examiner stated that the Veteran's reported commanding officer incident was inadequate to support a PTSD diagnosis.  The Veteran was diagnosed with avoidant personality traits and dysthymic disorder.  As to the avoidant personality disorder, the VA examiner opined that the Veteran's diagnosis is attributable to childhood physical abuse.  The VA examiner opined that the dysthymic disorder is less likely as not due to the Veteran's military service because he "has current life stressors that are more likely attributing to his mental health condition."  Id.  

The claim was again remanded in September 2014 because the June 2014 VA rationale was insufficient, as it did not explain why the Veteran's dysthymic disorder was not related to his military service.

The Veteran was afforded a third VA examination with a different examiner in December 2014.  The Veteran reported the incident involving his commanding officer that he experienced during his active military service.  The VA examiner indicated that he reviewed the Veteran's claims file.  The VA examiner stated that while this incident was troubling for the Veteran and that the Veteran may have reported symptoms of PTSD, he failed to meet the diagnostic criteria for a diagnosis of PTSD.  The VA examiner further opined that the Veteran's dysthymic disorder and symptoms of depression were less likely than not related to his military service, despite his in-service complaints of difficulty sleeping, depression, worry and nervous trouble.  The VA examiner explained that the Veteran's STRs and medical history are negative for any formal diagnosis or any treatment of a psychiatric disability until 2009, some thirty years following service, when post-service left stressors prompted him to seek mental health treatment.  In this regard, the VA examiner emphasized a February 2009 VA treatment record indicating that the Veteran was under financial stress and concerned about his job safety, at which point the Veteran indicated he felt "worthless" for the past 4 to 5 years.  See VA examination report dated December 2014.  

The Board finds that the medical evidence of record demonstrates that the Veteran does not have a diagnosis of PTSD.  Specifically, the December 2012, June 2013, June 2014, and December 2014 VA examination reports and opinions concluded that the Veteran does not meet the DSM-IV criteria for PTSD.  In this regard, further development of the Veteran's claim so as to verify any additional stressors is moot.  While the Veteran has exhibited some elements of PTSD, his psychiatric disorder has been characterized as a dysthymic disorder and depression.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Given the lack of a current diagnosis of PTSD, service connection for PTSD cannot be awarded.  

Additionally, to the extent the Veteran exhibited "avoidant personality traits" in June 2014, the Board notes that such a disorder is not considered a disease or injury for VA benefits purposes.  See 38 C.F.R. § 4.127.  The Board acknowledges that an alternative path to service connection arises when an acquired psychiatric disorder is incurred in service and later superimposes upon a preexisting personality disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see VAOPGCPREC 82- 90, 55 Fed. Reg. 45,711 (July 18, 1990).  However, no such theory of entitlement has been alleged or demonstrated in the instant case.  
With respect to diagnosed dysthymic disorder and depression, the medical evidence of record shows that these disabilities are not due to the Veteran's military service.  Specifically, the Board finds the December 2014 VA medical examination report probative as to the question of etiology, as it is based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Crucially, the December 2014 VA examiner's rationale was substantial, thorough, and based on the overall record.

The Veteran has not produced a competent medical opinion to the contrary.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his acquired psychiatric disability claim.  He has not done so.  Concerning the Veteran's own statements to this effect, while he is competent to report his psychiatric symptoms, he is not competent to provide an opinion on the etiology of his psychiatric disorder, a matter that requires medical expertise.  

In conclusion, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not applicable, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, dysthymic disorder and depression, is denied.



____________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


